Mr. Justice MoSurelt dissenting: I concur in the holding that the adultery of defendant was proven, and in my opinion complainant should have been granted a divorce. With due respect to the opinions of authorities in other jurisdictions, I am not convinced that we should depart from the rule frequently stated by the Supreme Court of this State, namely, that cruelty does not constitute a sufficient recriminatory defense to a charge of adultery.' Decker v. Decker, 193 Ill. 285; Stiles v. Stiles, 167 Ill. 576; Bast v. Bast, 82 Ill. 584; Zimmerman v. Zimmerman, 242 Ill. 552. This has been followed by the Appellate Court. Mitchell v. Mitchell, 241 Ill. App. 7; Whitlock v. Whitlock, 187 Ill. App. 165; Hughes v. Hughes, 133 Ill. App. 654. Aside from our duty to follow our own court, this rule should be observed as founded in reason. To determine whether the wife, guilty of adultery, may successfully defend by showing that the husband treated her with extreme cruelty would raise the confusing and illogical question as to what degree of cruelty would excuse the act of adultery. So with desertion. By what criterion can the period of desertion be determined which would justify adultery by the deserted one? It seems to me that both views expressed in the majority opinions rest upon the fallacious and dangerous assumption that the wronged wife has the right to commit a graver wrong, or at least cannot be held to an account. I call attention to the inconsistency of the decree entered by the chancellor, which found complainant guilty of extreme and repeated cruelty, as charged in defendant’s cross-bill, and yet, her cross-bill was dismissed for want of equity. I respectfully suggest that this inconsistency is repeated and emphasized in the majority opinions by affirming the dismissal of defendant’s cross-bill which charged cruelty, and at the same time denying a divorce to complainant because of his cruelty.